Opinion of the Court

PER CURIAM:
A general court-martial convicted appellant of distributing marihuana to a female agent of the Criminal Investigation Division whom he had no reason to believe was in fact a soldier. The offense occurred while appellant was on terminal leave from the service, was in a trailer park in a civilian community some distance from any military installation, and was assisted by the intercession of a civilian who arranged a meeting between appellant, a government informant, and the agent. Appellant physically made the transaction with the agent and not the informant. The agent and the informant then advised appellant that they were going to a public recreation area in the civilian community to use the marihuana. We granted review. 21 M.J. 308 (1985).
Under these facts we conclude that there were insufficient interests in the military community to warrant court-martial jurisdiction over this offense. Relford v. Commandant, 401 U.S. 355, 91 S.Ct. 649, 28 L.Ed.2d 102 (1971); see O’Callahan v. Parker, 395 U.S. 258, 89 S.Ct. 1683, 23 L.Ed.2d 291 (1969); see also United States v. Trottier, 9 M.J. 337, 350 n. 28 (C.M.A. 1980).
Accordingly, the decision of the United States Army Court of Military Review is reversed; the findings and sentence are set aside; and the Charge and its specification are dismissed. All rights, privileges, and property of which appellant has been deprived by virtue of approval of the sentence are ordered restored.